[Cite as Cincinnati Bar Assn. v. Lawrence, 137 Ohio St.3d 299, 2013-Ohio-4735.]




                  CINCINNATI BAR ASSOCIATION v. LAWRENCE.
          [Cite as Cincinnati Bar Assn. v. Lawrence, 137 Ohio St.3d 299,
                                   2013-Ohio-4735.]
Attorneys—Misconduct—Mental-health               suspension        terminated—Evidence
          demonstrates that cause for suspension has been removed—Showing that
          suspension should be terminated does not establish eligibility for
          reinstatement to practice of law—Review of underlying disciplinary
          complaint demonstrates multiple violations of Disciplinary Rules—One-
          year suspension imposed, with reinstatement upon conditions.
      (Nos. 2004-1797 and 2013-0236—Submitted April 10, 2013—Decided
                                   October 31, 2013.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 04-005.
                                 __________________
          Per Curiam.
          {¶ 1} Respondent, Joy Lawrence of Cincinnati, Ohio, Attorney
Registration No. 0030638, was admitted to the practice of law in Ohio in 1985. In
February 2004, relator, Cincinnati Bar Association, charged Lawrence with
professional misconduct regarding two clients, arising from her failure to
maintain complete records of the client funds in her possession, withdrawal of
unearned fees from her client trust account, failure to perform contracted legal
work, and failure to cooperate in the resulting disciplinary investigation.         A
probable-cause panel of the Board of Commissioners on Grievances and
Discipline certified relator’s complaint to the board. In June 2004, relator
amended the complaint to add similar allegations of misconduct involving a third
client.
                               SUPREME COURT OF OHIO




        {¶ 2} We imposed a mental-health suspension pursuant to Gov.Bar R.
V(7) in January 2005, based on evidence that Lawrence suffered from “a disorder
of thought, perception, orientation and memory, which grossly impair[ed] her
ability to meet the ordinary demands of life” and substantially impaired her ability
to practice law following an August 2002 surgery that left her with significant
cognitive deficits.1      The mental-health suspension effectively stayed the
underlying disciplinary proceeding against Lawrence.
        {¶ 3} This matter is now before the court on the board’s certification that
the cause for Lawrence’s mental-health suspension has been removed and on the
board’s findings of fact, conclusions of law, and recommended sanction for the
underlying misconduct.       The panel and board recommend that we terminate
Lawrence’s mental-health suspension and find that she committed the charged
misconduct. They offer differing recommendations, however, on the appropriate
sanction for that misconduct.          The panel recommends that Lawrence be
indefinitely suspended from the practice of law, while the board recommends a
one-year suspension with certain conditions on her reinstatement.
        {¶ 4} For the reasons that follow, we adopt the board’s findings of fact
and conclusions of law.         We further adopt the board’s recommendation to
terminate Lawrence’s mental-illness suspension and to suspend her license for
one year, with conditions on her reinstatement to the practice of law.
                   Termination of the mental-health suspension
        {¶ 5} Lawrence applied to terminate her January 24, 2005 mental-health
suspension in November 2011, alleging that the condition or conditions that
caused her suspension had been removed.                See Gov.Bar R. V(7)(F).           In
conjunction with her application, she submitted (1) an October 2011 report from

1. On April 15, 2005, we also imposed a $250 sanction on Lawrence for her failure to comply
with the applicable continuing-legal-education provisions of Gov.Bar R. X for the 2002-2003
reporting period. In re Report of Comm. on Continuing Legal Edn., 105 Ohio St.3d 1503, 2005-
Ohio-1739, 825 N.E.2d 1115. It does not appear that the sanction has been satisfied.




                                             2
                               January Term, 2013




Lawson Wulsin, M.D., Professor of Psychiatry and Family Medicine, who
evaluated her and stated with “reasonable medical certainty” that Lawrence is
“fully rehabilitated and has no cognitive impairment or other mental condition,
which might interfere with or prevent her from resuming the competent, ethical[,]
professional practice of law,” (2) an affidavit from Special Counsel for the Ohio
Attorney General’s office stating that Lawrence had paid Supreme Court of Ohio
Account No. 8886079 in full, and (3) a report from the Commission on
Continuing Legal Education, reflecting her continuing-legal-education (“CLE”)
attendance since 2002.
       {¶ 6} Lawrence later submitted a report from her treating psychologist,
Michael Lichstein, Ph.D., who expressed his professional opinion that Lawrence
“is now fully capable of resuming her work as an attorney without any
restrictions.” Douglas Beech, M.D., the psychiatrist retained by the board to
perform an independent medical evaluation reported that Lawrence’s condition
has improved substantially, that she has taken measures to support her ability to
practice law in a safe and responsible manner, that her treatment has been
appropriate and should continue, and that he is not aware of any psychiatric
problem that would prevent her from being mentally fit to practice law. The
panel found that this medical evidence proved that Lawrence is no longer
mentally ill as defined in R.C. 5122.01(A) and, therefore, recommended that her
mental-health suspension be terminated. While the panel found her competent to
represent herself in the pending disciplinary matter, it ultimately determined that
she is not presently competent to practice law.
       {¶ 7} The board adopted the panel’s findings of fact and certified to this
court its conclusion that Lawrence is no longer mentally ill as defined in R.C.
5122.01(A). Because Gov.Bar R. V(7)(F) requires only “a showing of removal of
the cause for the suspension,” we affirm this certification and terminate
Lawrence’s mental-health suspension. Lawrence is not currently eligible for




                                         3
                             SUPREME COURT OF OHIO




reinstatement to the practice of law, however, because she has not demonstrated
full compliance with the terms of our suspension order, she has not fully complied
with the CLE requirements of Gov.Bar R. X(3)(G), and relator’s underlying
disciplinary complaint remains pending against her. See, e.g., Cleveland Metro.
Bar Assn. v. Polke, 135 Ohio St.3d 121, 2012-Ohio-5852, 984 N.E.2d 1045, ¶ 12-
13.
       {¶ 8} We now consider the board’s findings of fact, conclusions of law,
and recommended sanction with regard to the underlying disciplinary complaint.
                                    Misconduct
       {¶ 9} The parties entered into stipulations of fact and misconduct in
which Lawrence admitted some, but not all, of the facts alleged in the complaint.
On many of the specific details, Lawrence stated that she “does not deny” their
accuracy, although she had no independent recollection of them. However, she
admitted that she committed all of the charged misconduct.           The pertinent
stipulated facts and violations are summarized as follows.
                                The Points Matter
       {¶ 10} In February 2002, Carol Points gave Lawrence a $7,500 retainer to
handle a postdecree child-custody matter and, in a written fee agreement, agreed
to pay $250 per hour for those services. Lawrence did not provide statements
accounting for her fees, even when Points requested one to ascertain the status of
her retainer more than a year into the representation. Points terminated the
relationship and filed a grievance with relator. In July 2003, Lawrence provided a
final billing statement reflecting that she was entitled to an additional $5,531 for
her services, though she did not attempt to collect these funds.
       {¶ 11} Although Lawrence failed to provide documentation requested by
relator’s investigators, the bank record that relator obtained by subpoena showed
that she withdrew $4,000 from her client trust account on March 25, 2002. She
had not yet earned the full amount of that withdrawal. Lawrence claimed that the




                                         4
                                   January Term, 2013




withdrawal was the result of a mistake or a mathematical error, but was unable to
explain how it occurred. She does not dispute that her withdrawal of unearned
fees predated her August 2002 surgery and resulting cognitive impairments.
        {¶ 12} The parties stipulated and the board found that this conduct
violated DR 9-102(A)2 (requiring a lawyer to preserve the identity of client
funds), 9-102(B)(3) (requiring a lawyer to maintain complete records of all client
property coming into the lawyer’s possession and render appropriate accounts to
each client), the oath of office that she took on her admission to the bar as set
forth in former Gov.Bar R. I(8)(A), found at 11 Ohio St.3d xxvi, effective May 7,
1984 (requiring an attorney to abide by the Code of Professional Responsibility
and discharge the duties of attorney and counselor as an officer of the courts with
fidelity to the court and the cause entrusted to the attorney), and Gov.Bar R.
V(4)(G) (prohibiting a lawyer from neglecting or refusing to assist in a
disciplinary investigation).
                                     The Parks Matter
        {¶ 13} In September 2002, Linda Parks retained Lawrence to terminate
her marriage. Lawrence estimated that her fee would be $1,800 for a dissolution
and $2,500 for a divorce.         Parks paid the $2,500 divorce retainer, but later
directed Lawrence to draft dissolution documents. Although Lawrence timely
prepared the documents and had the parties execute them, she failed to file them
within 45 days as she had promised and did not respond to Parks’s repeated
attempts to contact her. And when she finally filed the documents, she did not
submit the required shared-parenting plan or qualified-domestic-relations order.
Nor did she advise Parks that she had filed the dissolution or inform her of the
scheduled hearing date. She also failed to respond to Parks’s request for an

2. Relator charged respondent under the applicable rules of the former Code of Professional
Responsibility because her misconduct occurred before the adoption of the Rules of Professional
Conduct on February 1, 2007.




                                              5
                              SUPREME COURT OF OHIO




accounting of her time and fees and to the relator’s investigation of the resulting
grievance.
       {¶ 14} The parties stipulated and the board found that this conduct
violated DR 2-106(A) (prohibiting a lawyer from making an agreement for,
charging, or collecting an illegal or clearly excessive fee), 6-101(A)(3)
(prohibiting neglect of an entrusted legal matter), 7-101(A)(1) (prohibiting a
lawyer from intentionally failing to seek the lawful objectives of his client), 7-
101(A)(2) (prohibiting a lawyer from intentionally failing to carry out a contract
of employment for legal services), 7-101(A)(3) (prohibiting a lawyer from
intentionally prejudicing or damaging a client during the course of the
professional relationship), 9-102(B)(3), and 9-102(B)(4) (requiring a lawyer to
promptly pay or deliver funds that a client is entitled to receive), her oath of
office, and Gov.Bar R. V(4)(G).
                                  The Dyke Matter
       {¶ 15} David E. Dyke retained Lawrence in October 2002 to represent
him in his divorce. He paid a $2,500 retainer and agreed to pay $250 per hour for
her services. Lawrence filed Dyke’s divorce complaint, but she did not provide
him with a copy and failed to respond to his requests for information. In August
2003, the domestic relations court issued a show-cause order to determine why
the case should not be dismissed for lack of prosecution. Lawrence did not
respond to that order or attend the hearing, and Dyke was not present because she
had given him the wrong date for the hearing. Dyke terminated the representation
and requested an accounting of his retainer and a refund of any unearned fees,
which Lawrence failed to provide. Once again, she failed to provide documents
requested by relator as part of its investigation.
       {¶ 16} The parties stipulated and the board found that this conduct
violated DR 6-101(A)(3), 7-101(A)(1), 7-101(A)(2), 7-101(A)(3), 9-102(B)(3),
and 9-102(B)(4), her oath of office, and Gov.Bar R. V(4)(G).




                                           6
                                 January Term, 2013




       {¶ 17} We adopt the board’s findings of fact and misconduct with respect
to each of these three counts.
                                     Sanction
       {¶ 18} The parties did not agree on an appropriate sanction.      Relator
recommends an 18-month suspension, stayed on the conditions that Lawrence
complete 18 months of monitored probation and enter into an Ohio Lawyers
Assistance Program (“OLAP”) contract. Lawrence has not suggested any specific
sanction for her misconduct, but has expressed her intent to comply with the
sanction and any conditions imposed.
       {¶ 19} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 20} The panel found that several mitigating factors were present,
namely, that Lawrence made full restitution to Parks and Dyke and did not seek to
recover the balance of fees owed by Points. See BCGD Proc.Reg. 10(B)(2)(c). It
noted that she did not act with a selfish motive and that she was generally
cooperative in the most recent proceedings, with the exception of her refusal to
produce medical records—an issue that relator apparently elected not to pursue.
The panel also found that Lawrence had already served a seven-year license
suspension and that the various medical reports jointly submitted by the parties
found no impediment to her practice of law. See BCGD Proc.Reg. 10(B)(2)(b)
and (c).
       {¶ 21} Lawrence submitted three letters of reference attesting to her
integrity and fitness to practice. See BCGD Proc.Reg. 10(B)(2)(e). The first was




                                         7
                            SUPREME COURT OF OHIO




from a special agent who came to know Lawrence when she reported Medicaid
fraud to the Ohio Attorney General.          The agent stated that Lawrence had
personally reviewed thousands of documents, drawn reasonable conclusions from
them, exposed critical facts, and served an indispensable role in the investigation.
The second was from a Connecticut attorney who had enlisted Lawrence’s help in
understanding Ohio probate law.         The attorney reported that Lawrence’s
assistance was invaluable and praised her knowledge of the relevant Ohio law. In
the third letter, attorney William J. Reynolds reported that he had had both
personal and professional dealings with Lawrence and found her to have an
extremely acute analytical ability that was enhanced by her ethical and moral
standards. He stated that he would not hesitate to practice law with her or retain
her to represent him personally.
       {¶ 22} We also find that Lawrence does not have any prior discipline, see
BCGD Proc.Reg. 10(B)(2)(a), and that she entered into a two-year mental-health
contract with OLAP in July 2012.
       {¶ 23} The panel did not find any of the aggravating factors enumerated
in BCGD Proc.Reg. 10(B)(1), though we note that Lawrence did commit multiple
offenses. See BCGD Proc.Reg. 10(B)(1)(d).
       {¶ 24} The panel acknowledged the three medical reports stating that
Lawrence is no longer mentally ill and detailing her successful efforts to
rehabilitate herself after suffering a brain injury that left her with significant
cognitive deficits. The panel also acknowledged her many positive achievements
during her suspension, including her efforts to stay current in her chosen areas of
practice by obtaining certification as an Ohio guardian ad litem, obtaining
guardianship certification from the National Guardianship Association, and
completing multiple mediation training sessions through this court, her design and
execution of a CLE seminar to educate members of the bar about the effects of
depression and anxiety in the legal profession, her grass-roots campaign to reform




                                         8
                                  January Term, 2013




guardianship practices for adults in Ohio with intellectual and developmental
disabilities, and her assistance to the Ohio Attorney General’s Medicaid Fraud
Control Unit in an investigation initiated as the result of a complaint she had filed.
       {¶ 25} But, citing differences between Lawrence’s testimony at the
August 2012 hearing and the letters and reports submitted by her character
references and treating professionals—none of whom testified at the hearing—
and noting several missteps in her handling of her own disciplinary case, the panel
concluded that she is not presently competent to return to the practice of law.
Therefore, the panel recommended that we deny Lawrence’s application for
reinstatement and indefinitely suspend her from the practice of law.
       {¶ 26} Although the board adopted the panel’s findings with regard to
aggravation and mitigation, it recommends that we suspend Lawrence from the
practice of law for one year and condition her reinstatement on compliance with
the rigorous petition requirements of Gov.Bar R. V(10)(B) through (G). As part
of the petition process, the board would require Lawrence to submit evidence that
she has completed a current mental-health assessment, that a qualified health-care
professional has found that she is able to return to the competent, ethical, and
professional practice of law, and that she has entered into and is in compliance
with an OLAP contract. Once reinstated, the board would also require Lawrence
to serve two years of monitored probation. In support of that sanction, the board
cited Cleveland Metro. Bar Assn. v. Polke, 135 Ohio St.3d 121, 2012-Ohio-5852,
984 N.E.2d 1045.      In Polke, we terminated a mental-health suspension and
imposed a one-year stayed suspension for the attorney’s underlying misconduct,
which included two violations of DR 1-102(A)(5) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice), six
violations of DR 6-101(A)(3) and 7-101(A)(2), and four violations of DR 9-
102(B)(4). Id. at ¶ 12, 15, 22.




                                          9
                             SUPREME COURT OF OHIO




       {¶ 27} In Cuyahoga Cty. Bar Assn. v. Nigolian, 87 Ohio St.3d 147, 718
N.E.2d 417 (1999), we considered misconduct similar to Lawrence’s. Nigolian
failed to provide one client with statements for services rendered, failed to
account for the use of the client’s $10,000 retainer, and failed to maintain
identifiable records of the funds held on deposit for the client. Id. at 148. He also
deposited another client’s $1,500 retainer into his personal account, prepared
documents in the client’s case but failed to file them, failed to appear at a
scheduled hearing, and failed to prepare and submit a journal entry as ordered by
the court. Id. We found that the attorney’s conduct violated DR 6-101(A)(3), 7-
101(A)(2), 9-102(A)(2) (requiring funds belonging in part to a client and in part
presently or potentially to a lawyer to be deposited in a client trust account and
permitting the lawyer to withdraw the undisputed portion belonging to him or
her), 9-102(B)(3), and 9-102(B)(4), and Gov.Bar R. V(4)(G). Id. at 149. For
those infractions, we imposed a one-year suspension with six months stayed on
the condition that Nigolian take six hours of CLE courses in law-office
management. Id. at 149-150.
       {¶ 28} In addition to committing violations comparable to those at issue in
Polke and Nigolian, Lawrence also charged a clearly excessive fee and
intentionally prejudiced or damaged those clients during the course of her
representation. But more significantly, she withdrew unearned funds from her
client trust account before they were fully earned, and this conduct occurred
before she suffered her brain injury.
       {¶ 29} On these facts, we find that the board’s recommended sanction of a
one-year actual suspension from the practice of law is appropriate. Moreover, the
recommended conditions on Lawrence’s reinstatement will give relator, the
board, and this court the opportunity to address any lingering concerns about
Lawrence’s ability to resume the competent, ethical, and professional practice of
law.




                                         10
                                January Term, 2013




        {¶ 30} Accordingly, we suspend Lawrence from the practice of law for
one year. In the event that she seeks to return to practice, she shall be required to
petition this court for reinstatement, and in addition to all of the requirements of
Gov.Bar R. V(10)(B) through (G), she shall be required to submit documentation
that (1) she has completed a current mental-health assessment performed by a
qualified health-care professional, (2) a qualified health-care professional has
found her capable of returning to the competent, ethical, and professional practice
of law, and (3) she has entered into an OLAP contract for a duration to be
determined by OLAP and complied with all treatment recommendations. On
reinstatement, Lawrence will serve a two-year period of monitored probation in
accordance with Gov.Bar R. V(9). Costs are taxed to Lawrence.
                                                             Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
        Edwin W. Patterson III, Bar Counsel, Anita S. Cross, and Beth Silverman,
for relator.
        Joy Lawrence, pro se.
                          _________________________




                                         11